Citation Nr: 1443226	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  11-30 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for the service-connected lumbar degenerative disc disease, thoracic scoliosis, and stiff man's syndrome.  

2.  Entitlement to service connection for major depression, to include secondary to service-connected disabilities. 

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from January 2004 to January 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and January 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Board notes that the Veteran's claim file is an electronic Virtual VA paperless claims file.  In addition, to the Veteran's Virtual VA file the Veteran also has a Veteran Benefits Management System (VBMS) paperless claims file.  The Board finds that both paperless claims files have been reviewed by the AOJ and by the Board.

The issues of entitlement to service connection for major depression and PTSD are remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

On April 20, 2012, prior to the promulgation of a decision in the appeal of entitlement to a rating in excess of 40 percent for the service-connected lumbar degenerative disc disease, thoracic scoliosis, and stiff man's syndrome, the AOJ received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for the issue of entitlement a rating in excess of 40 percent for the service-connected lumbar degenerative disc disease, thoracic scoliosis, and stiff man's syndrome by the Veteran have been met.  38 U.S.C.A. § 7105(b) (2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal of entitlement to a rating in excess of 40 percent for the service-connected lumbar degenerative disc disease, thoracic scoliosis, and stiff man's syndrome via a letter of April 2013 and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue of entitlement to a rating in excess of 40 percent for the service-connected lumbar degenerative disc disease, thoracic scoliosis, and stiff man's syndrome and it is dismissed.


ORDER

The appeal of the issue of entitlement to a rating in excess of 40 percent for the service-connected lumbar degenerative disc disease, thoracic scoliosis, and stiff man's syndrome is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

By way of history, the January 2011 rating decision denied, in part, the issues of entitlement to service connection for major depression and PTSD.  In May 2011 the Veteran filed a notice of disagreement (NOD) on the issue of entitlement to service connection for major depression and a statement of the case (SOC) was issued in September 2011.  In November 2011 the Veteran filed a VA-9 Substantive Appeal; although the Veteran wrote PTSD in why VA decided his case incorrectly he checked that he wanted to appeal all of the issues listed on the SOC and any supplemental statements of the case (SSOC).  In a November 2011 deferred rating decision the AOJ directed for the Veteran's representative to clarify if he was filing a new claim for PTSD or if he was filing a VA-9 substantive appeal for the issue of entitlement to service connection for major depression or both.  The Veteran's representative then sent a VA 646 Statement of Accredited Representative in Appealed Case; in a December 2011 deferred rating decision the AOJ stated that the 646 was inappropriate because action was still being taken on the issue on appeal.  The Veteran was then afforded a VA examination in January 2012 and in February 2012 the RO sent the Veteran a letter requesting information pertaining to his reported in-service stressor; the Veteran did not respond to the February 2012 letter.  In April 2012 the Veteran's representative sent a statement that the Veteran wishes to withdraw all pending appeals; but it was not specified if this included the Veteran's claim of entitlement to service connection for major depression.  In July 2012 the RO then sent the Veteran a letter that included a timeline of his claims and asking him to clarify his appeals; however, the Veteran did not respond to the July 2012 letter.  Then in June 2014 the Veteran's representative submitted a brief on the issues of entitlement to service connection for PTSD and/or depressive disorder. 

For the issue of entitlement to service connection for major depression the Board first finds that the November 2011 VA-9 Substantive Appeal was timely and valid since he checked the box that he wanted to appeal all issues listed in the SOC.  Thus, the Board finds that the issue of entitlement to service connection for major depression is before the Board.  The Board then finds that clarification is warranted in respect to the April 2012 withdrawal of claims; the AOJ should contact the Veteran to determine if he meant to withdraw his claim of entitlement to service connection for major depression.  

If and only if the Veteran did not withdraw his claim then the AOJ should issue an SSOC that reviews and adjudicates all evidence of record since the September 2011 SOC, to include the January 2012 VA examination because there is no waiver of initial AOJ consideration of this evidence.  See 38 C.F.R. § 20.1304 (2013).  

In addition, if the Veteran did not withdraw his claim then the AOJ should also clarify if the Veteran still wants a Board video-conference hearing as indicated on his VA-9; if so, then the AOJ should schedule the Veteran for a Board video-conference.  See 38 C.F.R. § 20.704 (2013).

As noted above, the January 2011 rating decision denied service connection for PTSD.  The Board finds that the Veteran's notation of PTSD on the November 2011 VA-9 constitutes an NOD on the January 2011 RO denial of service connection for PTSD.  Therefore, an SOC should have been issued; consequently, the Board must remand to the RO to furnish an SOC on the issue of entitlement to service connection for PTSD and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran to determine if his April 2012 withdrawal pertained to the issue of entitlement to service connection for major depression. 

2.  If the Veteran did not intend to withdraw his claim for entitlement to service connection for major depression,  the AOJ should clarify if the Veteran still wants a hearing before the Board as indicated on his November 2011 VA-9 Substantive Appeal.  

If the Veteran would like a hearing before the Board then the AOJ should take appropriate steps to schedule the Veteran for a video conference hearing at the earliest opportunity, following the usual procedures as set forth in 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.704 (2013).  Then, the RO should return the claims file to the Board in accordance with current appellate procedures.

3.  The AOJ shall furnish the Veteran an SOC on the issue of entitlement to service connection for PTSD.  The AOJ shall return this issue to the Board only if the Veteran files a timely substantive appeal.

4.   After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include the evidence obtained since the issuance of the September 2011 SOC, to include the January 2012 VA examination.  If the claims remain denied, the Veteran and his attorney should be issued an SSOC.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


